DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed August 20, 2019.  Currently Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claims 1, 8, 10 and 19, the claims recite “translating…product information to a translated product format for the at least one selected channel” (Claims 1, 10) and “uses a synchronization data model for translating the product information” (Claims 8, 19) wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least translating product information into a translated product format or using a synchronization data model to translate product information as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.

While specification Paragraph 20 tangentially mentions that mentions that the invention may use a synchronization data model for translating product information – neither a specific data model is disclosed nor is a specific algorithm for translating product information to a product form are disclosed.  A brief mention of an undisclosed data model is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Similarly Specification Paragraph 98 and Figure 4, Elements 300 and 420, discuss a ‘black box’ labeled synchronization engine which converts or translates production information to a translated format.  Applicant’s disclosure fails to discuss at any level HOW the conversion/translation is actually performed, much alone how to program a computer to automatically perform the claimed translation step.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue 
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to translate the product information to a product format or HOW to use a synchronization data model to translate product information).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had 
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “translating…product information to a translated product format for the at least one selected channel” (Claims 1, 10) and “uses a synchronization data model for translating the product information” (Claim 19) as claimed.

Regarding independent claims 1, 10, 11, 12, 15, and 16, the claims recite “determining…a recommendation for preventing future error synchronization product data for a first storefront with a 
While Specification Paragraphs 18, 22, 26, 102 and Figure 3, Element 302 disclose at a very high level that the invention may utilize ‘predictive analytics’ to determine recommendations for preventing future errors.   None of these paragraphs disclose any specific ‘predictive analytic’ algorithm, method, steps, mechanism or the like.  None of these paragraphs, like the remainder of Applicant’s disclosure, disclose a specific method, technique, approach, algorithm, mechanism or the like for actually analyzing identified errors and generating/determine recommendations to prevent future errors as claimed.
Similarly Specification Paragraph 94 discusses at a high level of generality that it is a desired feature of the invention to provider recommendation(s) to resolve or prevent errors.  However, this paragraph like the remainder of Applicant’s specification fails to disclose a specific algorithm for determining recommendations for preventing or resolving errors.  
Specification Paragraphs 95 and 101 discloses that a recommendation might include requesting a user update product data, However, these paragraph like the remainder of Applicant’s specification fails to disclose a specific algorithm for determining recommendations for preventing or resolving errors.  

Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “determining…a recommendation for preventing future error synchronization product data for a first storefront with a particular channel based on the analysis” (Claims 1, 15) and “determine recommendation for preventing future error synchronization product data for a first storefront with a particular channel based analysis of the at least one error” (Claim 10), “generate a suggestion to resolve the at least one error” (Claims 11, 12) as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to analyze errors to determine recommendations to prevent future errors).
“[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.

Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “determining…a recommendation for preventing future error synchronization product data for a first storefront with a particular channel based on the analysis” (Claims 1, 15) and “determine recommendation for preventing future error synchronization product data for a first storefront with a particular channel based analysis of the at least one error” (Claim 10), “generate a suggestion to resolve the at least one error” (Claims 11, 12) as claimed.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the term "relevant” in claim 1 is a relative term which renders the claim indefinite.  The term "relevant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction required.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 10 and 15, the claims are directed to the abstract idea of error correction. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, error correction (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to determining recommendations to prevent future data errors identified in a storefront (e.g. online catalog/store).  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “translating”, “determining”, ”performing” and “determining” recite functions of the error correction.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the user (who is a person) and additional limitations of generic computer elements: synchronization engine (software).  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  synchronization engine (software).  These generic computing components are merely used to obtain/receive and process information as described extensively in Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is 

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of translating relevant product information, determining error data, performing analysis of the error data, determining a recommendation (Claims 1, 10); performing an analysis of error data, determining a recommendation for preventing a future error (Claim 15) all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a synchronization engine (software) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving for at least one storefront product information is directed to insignificant pre-solution activity (i.e. data gathering). Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic synchronization engine (software) is recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic ‘software engine’ merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a 
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving step that was considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-9, 11-14 and 16-20, the claims are directed to the abstract idea of error correction and merely further limit the abstract idea claimed in independent claims 1, 10 and 15.  
Claim 2 further limits the abstract idea by consolidating errors (a more detailed abstract idea remains an abstract idea).  Claim 3 further limits the abstract idea by identifying one error is resolved (a more detailed abstract idea remains an abstract idea).  Claims 4 and 11further limits the abstract idea by communicating the recommendation prior to approval for implementation (a more detailed abstract idea remains an abstract idea).  Claims 5, 12, and 16 further limits the abstract idea by automatically implementing the recommendation (a more detailed abstract idea remains an abstract idea).  Claims 6, 13 and 17 further limits the abstract idea by limiting the recommendation on across a group of storefronts (a more detailed abstract idea remains an abstract idea).  Claims 7 and 14 further limits the abstract idea by automatically updating at least one product field (a more detailed abstract idea remains an abstract idea).  Claims 8and 19 further limit the abstract idea by using a synchronization data model (a more detailed abstract idea remains an abstract idea).  Claims 9 and 20 further limit the abstract idea to include required fields (a more detailed abstract idea remains an abstract idea). Claims 8 and 14 further limits the abstract idea based on errors not included in a group of storefronts (a more detailed abstract idea remains an abstract idea).  
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific 
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more 

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 11, 13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ariba’s CIF Catalog product (system) as evidenced by at least the following references:
CIF Catalog Training Guide (2010), herein after Ariba10; and
Ariba Network CIF Catalog Creation (2015), herein after Ariba2015
and further in view of Thakur, U.S. Patent No. 8458054.

Regarding Claims 1 and 10, Ariba discloses a system and method comprising:
Receiving (e.g. upload), by a (synchronization) ‘engine’, for at least one storefront, product information for at least one product and at least one selected channel for the at least one product (Ariba15: Pages 26, 37-39);
Translating (converting), by the ‘engine’ for the at least one storefront (relevant) product information to a translated product format (e.g. CIF), to the at least one selected channel (Ariba10:  Bullets 1, 4, Page 27; create standard, Page 31; Ariba15: Pages 22, 26, 27, 37);

Performing analysis of the error data (Ariba10: Pages 26, 46, 51, 52, 55-58; Ariba15: Pages 28, 29, 30, 34); and
Determining, by the ‘engine’ a notification for preventing a future error product data for a first storefront with a particular channel based on the analysis (e.g. error details; Ariba10:  Pages 46, 51, 52; Ariba15:  Pages 31, 32).


    PNG
    media_image1.png
    297
    1080
    media_image1.png
    Greyscale

Ariba10, Page 51

    PNG
    media_image2.png
    552
    978
    media_image2.png
    Greyscale

Ariba15, Page 28


    PNG
    media_image3.png
    471
    808
    media_image3.png
    Greyscale

Ariba15, Page 32


Thakur, from the same field of endeavor of managing online storefronts, discloses a system and method comprising:
Receiving, by an ‘engine’, for at least one storefront (Figure 1, Elements 122, 124), product information for at least one product and at least one selected channel for the at least one product (Claim 1);
Determining, by the ‘engine’, error data relating to the product format, wherein error data includes at least one identified error in the product format and a corresponding way the error is resolved (Abstract; Figures 1, 2; Column 5, Lines 4-30);
Performing analysis of the error data (Figure 1, Element 132; Figure 2; Column 5, Lines 4-30; Column 8, Lines 1-17); and
Determining, by the ‘engine’ a recommendation (suggestion, advice, alert, notification, etc.) for preventing a future error product data for a first storefront with a particular channel based on the analysis (Figure 1, Element 123; Figures 2, 3; Column 5, Lines 30-68; Column 8, Lines 1-47; Claim 1).

It would have been obvious to one skilled in the art that the system and method as disclosed by Ariba with its ability to identify and guide users through resolving product information data errors in an online catalog, would have benefited from generating a recommendation for preventing product data errors in view of the disclosure of Thakur, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2, Ariba discloses a system and method further comprising consolidating errors across at least two channels (e.g. catalogs, files) prior to reporting errors to the at least one storefront (Ariba10:  Pages 55-58; Ariba15:  Pages 28-30).  

Regarding Claim 3, Ariba discloses a system and method wherein a ‘predictive analysis’ module is used to determine how at least one error is resolved (Ariba15:  Pages 31, 32).

Regarding Claims 4 and 11, Ariba discloses a system and method wherein resolutions/corrections to data errors requiring approval are communicated prior to implementation (Ariba10:  Page 37; Ariba15:  Pages 28, 29).

Ariba does not disclose a recommendation as claimed.

Thakur, from the same field of endeavor of online storefront management, discloses a system and method wherein the recommendation is communicated to the at least one storefront for approval prior to implementation (e.g. selection of image by user; Figure 3; Figure 2, Element 210; Column 9, Lines 1-10).

Regarding Claims 6, 13 and 17, Ariba discloses a system and method wherein the error is based on data across a group of storefronts for a particular channel (Ariba10:  Pages 55-58; Ariba15:  Pages 28-30).  

Regarding Claims 8 and 19, Ariba discloses a system and method wherein the ‘engine’ utilizes a data model for translating (converting) the product information (e.g. CIF; Ariba10:  Bullets 1, 4; Page 27; Page 31; Ariba15:  Pages 11-18, 22, 26, 27, 37).

Regarding Claims 9 and 20, Ariba discloses a system and method wherein the data model includes product data fields required for each channel (Ariba10:  Page 7, 8; Ariba15:  Page 19). 

Regarding Claim 15, Ariba discloses a system and method comprising:
Performing an analysis of error data (Ariba10: Pages 26, 46, 51, 52, 55-58; Ariba15: Pages 28, 29, 30, 34) by the ‘engine’, wherein the error data includes at least one identified error from a prior synchronization of the product information to at least one channel and a corresponding way the error is resolved (validation, validation rules, validation errors, Ariba10: Pages 26, 46, 51, 52, 55-58; Ariba15: Pages 28, 29, 30, 34);
Determining, by the ‘engine’, preventing a future error product data for a first storefront with a particular channel based on the analysis (e.g. error details; Ariba10:  Pages 46, 51, 52; Ariba15:  Pages 31, 32).
While Ariba clearly provides information as to how to resolve the error (e.g. required data field missing), Ariba does not disclose a ‘recommendation’ as claimed.

Thakur, from the same field of endeavor of managing online storefronts, discloses a system and method comprising determining, by the ‘engine’ a recommendation (suggestion, advice, alert, notification, etc.) for preventing a future error product data for a first storefront with a particular channel based on the analysis (Figure 1, Element 123; Figures 2, 3; Column 5, Lines 30-68; Column 8, Lines 1-47; Claim 1).

It would have been obvious to one skilled in the art that the system and method as disclosed by Ariba with its ability to identify and guide users through resolving product information data errors in an online catalog, would have benefited from generating a recommendation for preventing product data errors in view of the disclosure of Thakur, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623